USCA11 Case: 22-10494    Document: 26-1     Date Filed: 12/22/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10494
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       MATHEW CREIGHTON MYERS,


                                                  Defendant- Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   D.C. Docket No. 1:21-cr-20053-MGC-1
                          ____________________
USCA11 Case: 22-10494     Document: 26-1     Date Filed: 12/22/2022    Page: 2 of 2




       2                      Opinion of the Court               22-10494


       Before WILSON, JORDAN, and BRANCH, Circuit Judges.
       PER CURIAM:
              Jose-Carlos Antonia Villanueva, appointed counsel for
       Mathew Creighton Myers in this direct criminal appeal, has moved
       to withdraw from further representation of the appellant and filed
       a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
       independent review of the entire record reveals that counsel’s as-
       sessment of the relative merit of the appeal is correct. Because in-
       dependent examination of the entire record reveals no arguable is-
       sues of merit, counsel’s motion to withdraw is GRANTED, and
       Myers’s conviction and sentence are AFFIRMED.